Title: Memorandum of Agreement with William Black, 25 November 1773
From: Washington, George
To: 



[25 November 1773]

Memm of an Agreement made between Mr William Black of King & Queen County and George Washington of Fairfax County 25th Novr 1773.
Mr Black is to convey unto the said George Washington a clear and indisputable Title to the Lands he bought from the Admrs of John Robinson Esqr. decd, containg by Deed 1381 acres of high Land, with a Mill, & abt 600 acres of Marsh—Also the Land purchased from the Trustees of Colo. Bernd Moore for 1125 Acres—Also the Land which he bought of one Mr Grisley for [550] acres—and also the Mill with [100] acres of Land adjoing, which he purchased from  the last mention’d Tracts laying in King Wm County & adjoining each other & the first Tract in King & Queen.
Mr Black is to pass Deeds to the said George Washington with

a general Warrantee & Mrs Black is to acknowledge her Right of Dower in the usual forms of Law.
Mr Black is to surrender possession of all the Land, Mills, &ca by the 25th of Decr ensuing the date hereof; and to deliver the Houses &ca in the Order & Condition they are now in.
In consideration of which, the said George Washington is to pay the said Black the Sum of Five thousand five hundd pounds curry; Five hundd of which is to be paid down upon executing of Deeds, in the manner aforementioned; and the remaining Five thousand either at the sametime, or in April next at the ⟨op⟩tion of the said George Washington who if the money is paid upon executing of the Deeds is to be allowed a discount of two and an half pr Ct.
